Title: To George Washington from Timothy Pickering, 31 January 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Jany 31. 1783.
                        
                        To-day major Campbell handed me a letter from General Knox relative to the collecting of timber for bomb
                            proofs in the four redoubts back of West-Point. I beg leave to inclose a copy of it, and of my answer.
                        In reading Genl Knox’s letter, two things very naturally occurred: One, That if all the other works so
                            materially depended on those redoubts, and they were not tenable for half an hour, the principal engineers of the army,
                            who for five years past have had the inspection and direction of the defences of that important post, must have been most
                            essentially deficient, in judgment or duty, to have neglected them so long: The other—That the strength of those redoubts
                            was in fact too lightly estimated: for if several days united attack with shells, by the French & American armies,
                            on the enemy’s contemptible redoubts at York Town, did them so little injury; it was inconceivable that works so difficult
                            to approach as the four redoubts in question, would necessarily fall so soon.
                        But I should not have attempted to reason on the subject, if I did not know there were engineers who
                            entertain an opinion very different from that of major Villefranche; and who, indeed, think the proposed bomb proofs to be
                            very immaterial. This opinion, tho’ expressed in confidence, I thought it my duty not to conceal, when I laid before your
                            Excellency general Knox’s requisition on the subject. I have the honour to be, with the greatest respect your Excellency’s
                            most obedt servant
                        Tim: Pickering Q.M.G.
                     Enclosure
                                                
                            
                                Dear Sir,
                                West Point 29th Jany 1783
                            
                            When the Minister at War was at Head quarters last month, I stated to him, with the approbation of his
                                Excellency the Commander in Chief, the importance of having timber collected this winter for the bomb proofs in the
                                four redoubts upon the superiour heights of this garrison, which business was practicable only when there should be
                                Snow sufficient to cover the rocks and other uneveness of the mountains. As the timber was to be obtained at different
                                distances, no very accurate estimate could be made of the strength of teams and time necessary to perform the service,
                                but I mentioned forty eight yoke of oxen for 45 or 50 days, which I requested of him that the Qr Mr General might be
                                empowered to furnish. The minister was impressed with the necessity of having it performed, and wrote to his assistant
                                in Philadelphia to make a special application to Mr Morris for the purpose. I have received a letter from Major
                                Jackson, of the first instant, in which he says, "The superintendant of finance thinks there are several matters of
                                more pressing necessity. But he says that monies were furnished the Q. M. General before he left Philadelphia, the
                                appropriation of which is with him, and he will allot them to the most urgent public purposes"—As the matter by this
                                Letter appears to be refered to you, it is necessary I should address you, & request the assistance above
                                specified. It may not be improper to mention, that the redoubts alluded to are Number 1. 2. 3 & 4, upon which
                                all the other works materially depend; that they are open, and would be untenable in half an hour
                                provided any shells were thrown into them. I know not the reason why they have not been finished. Possibly, if they never are perfected, no injury may happen from that cause. But assuredly,
                                if ever they are attacked in form, they will prove a wretched deception to America. This also is the decided opinion
                                of Major Villefranche the commanding engineer. It becomes therefore my duty to endeavor to prevent so great a
                                misfortune, and to request the means which may avert it. I shall be much obliged for a particular answer to this
                                request by Major Campbell, pointing out, how much assistance, if any, you can afford for this purpose. I am, Dear Sir,
                                Your humble Servant
                            
                                H. Knox M. General, commandant
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                New Burgh Jany 31st 1783
                            
                            To day Major Campbell handed me your letter of the 29th instant, relative to the collecting, this winter,
                                timber for bomb proofs in the redoubts back of West Point.
                            However important the work may be, yet it appears to me utterly impracticable.
                            You state the number of oxen requisite to effect the business, in 45 or 50 days, to be forty eight yoke;
                                and that it must be accomplished, if at all, while the mountains are covered with snow. But snow cannot from this time
                                be expected to continue fifty days; tho’ if this were the only difficulty, it might be remedied by increasing the
                                number of teams. But if the snow in the mountains must be deep enough "to cover the rocks and other unevenesses," it
                                will be too deep for the oxen to move with even light loads. Paths therefore must be previously trodden to every stick
                                of timber that is to be hauled; unless it can be procured on more practicable ground on the opposite side of the
                                river, brought to West Point & from thence in one track carried to the several redoubts. But the ox teams
                                sufficient for this work could not probably be collected at West Point, by the utmost diligence in procuring them,
                                earlier than the tenth or fifteenth of february; nor at all without a certainty to their owners of receiving for their
                                services prompt pay in cash; which I have not to give, nor can venture to promise. All the money delivered me at
                                Philadelphia last December, and more since received, is already expended in payment of part
                                of the public debts contracted in 1782, and procuring some recent supplies. Considering the
                                nature of the service now called for, and the great distance (probably forty miles) from whence forage must be brought
                                for the support of these teams, I must doubt if they can be procured at four dollars a day, the owners finding
                                themselves; even if any were adventurous enough to engage at all; for as the labour would be severe, the ground covered with
                                snow, and their cattle totally without shelter, they might well reckon on their destruction in thirty days; but if four
                                dollars a day would procure them, then their hire would amount to upwards of four thousand dollars, only for 36 teams
                                of two yoke of oxen each; a number, I suspect, by far too few; But would not half that money distributed amongst a
                                company of masons and the soldierly next June, when the few teams requisite could subsist by pasturage on the spot,
                                produce bomb proofs at least as substantial and much more durable? Those mountains, tho’ destitute of timber, abound in
                                stone.
                            After making these observations, I need not remark, that I cannot encourage you to expect, for the service
                                in question, the smallest assistance from me. I have the honour to be, Sir, your most obedt servant
                            
                                Tim. Pickering Q.M.G.
                            
                        
                        
                    